DETAILED ACTION
Claims 1-2, 4-12 and 14-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/26/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edwards et al. (Patent No. 6,075,499) Col. 6 lines 27-31 which is able to show determining when a base station is at its capacity limit not connecting/attaching further attachments thus showing that its capacity is tied to the number of attachments connected/attached, thus viewed as types of simultaneous attachments, the base station can handle viewed as its limit.


Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 13 lines 22-23) that Prieto does not disclose over the air update or base station, (Argument 2; Remarks pg.15 lines 14-15) a conclusory statement for reason to modify the cited prior art to include Prieto.

With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as it is seen in the teachings of Nagahama [0003] and [0068] lines 1-8 shows the association between the computer device and a base station, where Palin [0023] lines 1-3, [0031] lines 16-26 and [0050] lines 17-23 shows the associated user devices/equipment with a base station that is part of a wireless cellular network thus viewed as connected wirelessly, and where the teachings of Prieto [0024] lines 6-16 and [0029] lines 24-27 which is able to show the using of network capacity information to determine the amount of updates to be sent where as pointed out the updates can be part of a wireless network thus viewed as a type of over the air update.

As to argument 2, the motivation to incorporate the teachings of Prieto into the other cited prior art in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Prieto [0024] lines 1-16 showing an increase in usability in determining the number of updates that can be sent based on the amount of resources/capacity available thus have effective resource utilization where the teachings of Sharma [0019] lines 1-12 and [0032] lines 6-9 shows the ability to receive the plurality of over the air updates, thus together would allow for efficient resource utilization with sending and receiving of those over the air updates.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 11-12, 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Pub. No. US 2019/0042227 A1), in view of Palin et al. (Pub. No. US 2016/0337787 A1), in view of Prieto et al. (Pub. No. US 2017/0126486 A1) and further in view of Edwards et al. (Patent No. 6,075,499).

As to claims 1 and 20, Sharma discloses a method performed by a computer device, the method comprising: receiving, by the computer device, a request to perform an Over-The-Air (OTA) update campaign, wherein the request includes information identifying a plurality of user equipment (UE) devices that are to receive a OTA update (Sharma [0019] lines 1-12 and [0032] lines 6-9; which shows the ability to receive at plurality of devices/nodes and over the air update);
instructing, by the computer device, the subset of UE devices to perform the OTA update based on generated plurality of OTA update batches (Sharma [0019] lines 1-12, [0048] lines 5-10, [0081] lines 5-10, [0109] lines 7-11; which shows the batch updating of the nodes associated with devices where the update has associated rules and schedules defining which nodes should receive the update and when they should receive the update, thus viewed as being able to define a subset of devices that should receive where the devices/nodes are updated/perform the update).

Sharma does not specifically disclose identifying, by the computer device, one or more base stations associated with the plurality of UE devices wherein a UE device of the plurality of UE devices, is attached to a base station, of the one or more base stations using cellular wireless signals.

However, Palin discloses identifying, by the computer device, one or more base stations associated with the plurality of UE devices wherein a UE device of the plurality of UE devices, is attached to a base station, of the one or more base stations using cellular wireless signals (Palin [0023] lines 1-3, [0031] lines 16-26 and [0050] lines 17-30; which shows being able to identify the base station information associated with predefined information in the user device/equipment where the base station is part of wireless cellular network, thus viewed as using the wireless cellular network to connect the user devices with the base station).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Palin, showing identification of devices associated with base station, into the update of devices of Sharma, for the purpose increasing usability by helping to make sure useful/relevant information is transfer over the wireless network to the user, as taught by Palin [0004] lines 1-5 and [0031[ lines 16-26.

Sharma as modified by Palin does not specifically disclose determining, by the computer device, network capacity information for particular ones of the identified one or more base stations, wherein the network capacity information identifies a number of OTA updates for UE devices that the particular ones of the identified one or more base stations are configured to handle during a particular time period; generating, by the computer device, a plurality of OTA update batches for the particular ones of the identified one or more base stations based on the determined network capacity information, wherein a particular OTA update batch, of the plurality of OTA update batches, identifies a subset of UE devices, from the plurality of UE devices, to receive the OTA update before a next OTA update batch, and wherein a number of UE devices in the subset of UE devices is selected based on a capacity of the base station.

However, Prieto discloses determining, by the computer device, network capacity information for particular ones of the identified one or more base stations, wherein the network capacity information identifies a number of OTA updates for UE devices that the particular ones of the identified one or more base stations are configured to handle during a particular time period (Prieto [0024] lines 6-16 and [0029] lines 24-27; showing that the network bandwidth/capacity is used to limit the number of updates that can be sent from a content provider device, viewed as related to the base station to subscriber computer devices viewed as user equipment devices that can be sent over the air as part of internet of things devices where its ability to limit the number of updates and the rate of the updates that can be sent means it is able to determine number of updates that are sent in view of a time period)
generating, by the computer device, a plurality of OTA update batches for the particular ones of the identified one or more base stations based on the determined network capacity information, wherein a particular OTA update batch, of the plurality of OTA update batches, identifies a subset of UE devices, from the plurality of UE devices, to receive the OTA update before a next OTA update batch, and wherein a number of UE devices in the subset of UE devices is selected based on a capacity of the base station (Sharma [0019] lines 1-12, [0031] lines 1-5, [0048] lines 1-10, [0109] lines 7-11; which shows a plurality of rules used to generate and determine/select nodes that will receive the update batch including schedule information thus viewed as determining a subset of nodes/ue to receive the update before the next update where the rules can be tied to inputted information timing and information on how the update should be delivered, thus can also be viewed to be tied other characteristic that a user can define which in view above disclosed information can be  the defined capacity information tied to updates/changes during a time period where it is also seen disclosed specifically above the connection/attachment between UE/devices and the base station). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Prieto, showing determining the ability to limit the number of updates sent based on capacity information, into the updating information of Sharma as modified by Palin, for the purpose of increasing usability by giving it the ability to limit the number of updates it can send by determining network bandwidth/capacity limits and thus leading to an increase is usability as will avoid exceeding resource constraints by sending unlimited high rates of updates as taught by Prieto [0024] lines 1-16.

Sharma as modified by Palin and Prieto do not specifically disclose network capacity information based on a number of simultaneous attachments that the particular ones of the identified one or more base stations are able to handle.

However, Edwards discloses network capacity information based on a number of simultaneous attachments that the particular ones of the identified one or more base stations are able to handle (Edwards Col. 6 lines 27-31; which is able to show determining when a base station is at its capacity limit and not further connecting/attaching attachments thus showing that its ability to determine base station capacity is tied to the number of attachments connected/attached, thus viewed as types of simultaneous attachments, the base station can handle viewed as its limit).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Edwards showing the ability to determine base station capacity, into the capacity information of Sharma as modified by Palin and Prieto for the purpose of increasing efficient use of the base station so that when it is at capacity can provide indications to prevent further attachments to them and thus not exceed its capacity, as taught by Edwards Col. 6 lines 27-31.

As to claims 2 and 21, Sharma disclose wherein the OTA update campaign includes a Firmware OTA (FOTA) update campaign and wherein the OTA update includes a FOTA update (Sharma [0015] lines 3-9; which shows the over the air update can include a firmware over the air updated).

As to claim 6 Sharma disclose instructing a first set of UE devices in a first batch, of the plurality of OTA update batches, to perform the OTA update (Sharma [0019] lines 1-12, [0048] lines 5-10, [0081] lines 5-10, [0109] lines 7-11; which shows the batch updating of the nodes associated with devices where the update has associated rules and schedules defining which nodes should receive the update and when they should receive the update, thus viewed as being able to define a subset of devices that should receive where the devices/nodes are updated/perform the update);
waiting a particular time period (Sharma [0057] lines 11-17; which shows waiting till message received confirming the first batch update was successful, viewed as the time period for waiting for the message); and
instructing a second set of UE devices in a second batch, of the plurality of OTA update batches, to perform the OTA update (Sharma [0048] lines 5-10, [0057] lines 11-17 and [0109] lines 7-11; which shows the second batch update is delivered where the update can be sent based on rules and schedules when a node/device should receive an update thus viewed as including a second subset of ue/devices).

As to claim 8, Sharma discloses instructing a first set of UE devices in a first batch, of the plurality of OTA update batches, to perform the OTA update (Sharma [0019] lines 1-12, [0048] lines 5-10, [0081] lines 5-10, [0109] lines 7-11; which shows the batch updating of the nodes associated with devices where the update has associated rules and schedules defining which nodes should receive the update and when they should receive the update, thus viewed as being able to define a subset of devices that should receive where the devices/nodes are updated/perform the update);
receiving an indication from each of the first set of UE devices that the OTA update was performed successfully (Sharma [0049] lines 5-10, [0057] lines 11-17, [0108] lines 1-6 and [0109] lines 7-11; which shows waiting till message received from the nodes/ue confirming the first batch update was successful); and
instructing a second set of UE devices in a second batch, of the plurality of OTA update batches, to perform the OTA update, in response to receiving the indication from each of the first set of UE devices that the OTA update was performed successfully (Sharma [0049] lines 5-10, [0057] lines 11-17, [0108] lines 1-6 and [0109] lines 7-11; which shows in response to receiving the indication of success instruct the second batch to be sent to the nodes/ue to be performed).

As to claim 11, Sharma discloses a computer device comprising: a memory storing instructions (Sharma [0084] lines 8-15); and 
a processor configured to execute the instructions to (Sharma [0084] lines 8-15):

The remaining limitations of claim 11 are comparable to claim 1 above and rejected under the same reasoning


As to claim 12, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 16, it is comparable to claim 6 above and rejected under the same reasoning.

As to claim 18, it is comparable to claim 8 above and rejected under the same reasoning.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Palin, Prieto, and Edwards as applied to claims 1 and 11 above, and further in view of Canoy (Pub. No. US 2014/0351374 A1) and further in view of Mekkattuparamban et al. (Pub. No. US 2016/0352597 A1).

As to claims 4, 14, Sharma as modified by Palin, Prieto and Edwards does not specifically disclose determining timestamps for attaching to the one or more base stations for particular ones of the plurality of UE devices.

However, Canoy discloses determining timestamps for attaching to the one or more base stations for particular ones of the plurality of UE devices (Canoy [0035] lines 7-15; which shows being able to determine timestamp data associated with the occurrence of events including action viewed as a connection action, where it is disclosed above the specifics of a ue/device connected to a base station).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Canory, showing determining timestamps associated with actions, into the updating system of Sharma as modified by Palin, Prieto and Edwards, for the purpose of providing more detailed information tied to events and devices, thus being able to generate a more accurate picture for use in performing actions, as taught by Canory [0035].

Sharma as modified by Palin, Prieto, Edwards and Canory does not specifically disclose prioritizing the particular ones of the plurality of UE devices based on the determined timestamps.

However, Mekkattuparamban discloses prioritizing the particular ones of the plurality of UE devices based on the determined timestamps (Mekkattuparamban [0017] lines 3-8; which shows ranking prioritizing information can be based on timestamp information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mekkattuparamban, showing ranking based on timestamp values, into the updating system of Sharma as modified by Palin, Prieto, Edwards and Canory, for the purpose of helping increase the ability to perform most desired information, as taught by Mekkattuparamban [0017].

Claims 5, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Palin, Prieto and Edwards, as applied to claims 1, 11 and 20 above, and further in view of Olivier et al. (Pub. No. US 2018/0150487 A1).

As to claims 5, 15 and 22, Sharma as modified by Palin, Prieto and Edwards does not specifically disclose determining a file size associated with the OTA update; and determining a batch size for the plurality of OTA update batches based on the determined file size.

However, Olivier discloses determining a file size associated with the OTA update; and determining a batch size for the plurality of OTA update batches based on the determined file size (Olivier [0192] lines 1-10; which shows determined file size and that batch size can be determined based on file size and/or number of files where it is disclosed above the specifics of an OTA update).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Olivier, showing determining file size information, into the updating system of Sharma as modified by Palin, Prieto and Edwards, for the purpose of improving control over the formation of batches, as taught by Olivier [0192].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Palin, Prieto and Edwards, as applied to claims 6 and 16 above, and further in view of Yang et al. (Pub. No. US 2008/0107058 A1).

As to claims 7, 17, Sharma as modified by Palin, Prieto and Edwards does not specifically disclose instructing the first set of UE devices in the first batch to perform the OTA update via a multicast message.

However, Yang discloses instructing the first set of UE devices in the first batch to perform the OTA update via a multicast message (Yang [0025] lines 1-4; which shows that the UE can receive a multicast message as part of an OTA message, where it is disclosed above the specifics of an OTA update message and where it is a subset of UE devices that receive the information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Yang, showing the use of a multicast OTA message, into the updating system of Sharma as modified by Palin, Prieto and Edwards, for the purpose of reducing the complexity associated with acquiring multicast program information, as taught by Yang [0007] and [0025].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Palin, Prieto and Edwards, as applied to claim 1 above, and further in view of Jusa et al. (Patent No. 5,655,219).

As to claim 9, Sharma as modified by Palin, Prieto and Edwards does not specifically disclose receiving an indication from a base station that a new UE device has attached to the base station; and registering the new UE device in a database, in response to receiving the indication from the base station that the new UE device has attached to the base station.

However, Jusa discloses receiving an indication from a base station that a new UE device has attached to the base station; and registering the new UE device in a database, in response to receiving the indication from the base station that the new UE device has attached to the base station (Jusa Col. 12 lines 32-41; which shows that a device sends information to a selected new base station which is used to register the device in a database and provide a notification that the device belongs/is attached to the base station, and since the base station is new the device attached to it will be a new device for it).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Jusa, showing the registering of new device with base station, into the updating system of Sharma as modified by Palin, Prieto and Edwards, for the purpose of helping to insure usability by keeping track of and informing of changes, as taught by Jusa Col. 12 lines 32-41.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Palin, Prieto and Edwards, as applied to claims 1 and 11 above, and further in view of Liu (Pub. No. US 2019/0124655 A1).

As to claims 10, 19, Sharma as modified by Palin, Prieto and Edwards does not specifically disclose wherein the plurality of UE devices includes: a Category M (Cat-M) Internet of Things (IoT) device, or a Narrow Band IoT (NB-IoT) device.

However, Liu disclose wherein the plurality of UE devices includes: a Category M (Cat-M) Internet of Things (IoT) device, or a Narrow Band IoT (NB-IoT) device (Liu [0131] lines 27-35; which shows that UE devices can include narrow band IoT devices).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Liu, showing the specifics of a NB-IoT device, into the updating system of Sharma as modified by Palin, Prieto and Edwards, for the purpose providing better scalability, quality of service and security through the use of NB-IoT as taught by Lie [0131] lines 27-35

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193